Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated February 11, 2020  (the
“Effective Date”), is entered into by and between NeuroBo Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and Richard J. Kang (the “Executive”).
This Agreement shall be given retroactive effect to January 1, 2020.

WHEREAS, the Company desires to enter into this Agreement with the Executive
pursuant to which the Company will employ the Executive on the terms set forth
in this Agreement, and the Executive is willing to serve the Company and its
Affiliates for the period and upon such other terms and conditions of this
Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1.         Term; Effectiveness.  The Executive’s employment under this Agreement
shall commence on the Effective Date and is subject to termination in accordance
with this Section 1 and Section 4 of this Agreement. The Executive acknowledges
that his employment is “at-will.” The period of time from the Effective Date
through the termination of this Agreement and the Executive’s employment
hereunder pursuant to its terms is hereafter referred to as the “Employment
Term.”

2.         Title and Performance.  During the Employment Term, the Executive
shall serve as the Chief Executive Officer and President of the Company,
reporting to the Company’s Board of Directors (the “Board”). During the
Employment Term, the Executive shall be employed by the Company on a full-time
basis and shall perform such duties and responsibilities on behalf of the
Company and its Affiliates consistent with the Executive’s position as Chief
Executive Officer and President and as may be designated from time to time by
the Company’s Board consistent with such positions. During the Employment Term,
the Executive shall, except as otherwise provided in the remainder of this
Section 2, devote his full business time and his reasonable best efforts,
business judgment, skill and knowledge exclusively to the advancement of the
business and interests of the Company and its Affiliates and to the discharge of
his duties and responsibilities hereunder. The Executive shall not engage in any
other business activity or serve in any industry, trade, professional,
governmental or academic position during the Employment Term, except as may be
expressly approved in advance by the Board in writing. Notwithstanding these
restrictions, the Company agrees that it shall not be a violation of this
paragraph for the Executive to (a) serve on corporate, civic or charitable
boards or committees, (b) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and/or (c) manage personal investments, so
long as in the case of (a), (b) and (c) above such activities do not materially
interfere or conflict with the performance of the Executive’s duties and
responsibilities under this Agreement or the interests of the Company and its
Affiliates; provided,  that in the case of (a), the Executive must disclose such
activities in advance in writing to the Board.

3.         Compensation.  As compensation for all services performed by the
Executive under and during the Employment Term and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates pursuant to this  Agreement or otherwise:





-1-




(a)        Base Salary. During the Employment Term, the Company shall pay the

Executive a base salary at the rate of $300,000 per annum, payable in accordance
with its normal payroll practices for its executives and subject to increase
from time to time by the Company in its sole discretion. The Board (which for
the purposes of this Section 3 and any other matters related to compensation,
may act directly or through the Board’s compensation committee) will review the
Executive’s base salary in December of each calendar year. Such base salary, as
from time to time increased, is hereafter referred to as the “Base Salary.”

(b)        Annual Bonus Compensation. During the Employment Term, subject to the
terms and conditions of this Agreement, for each Company fiscal year (whether
full or partial) during the term hereof, starting with the 2020 fiscal year, the
Executive shall have the opportunity to earn an annual bonus. Bonus criteria
shall be based upon key performance indicators determined by the Board or the
Board’s compensation committee (the “KPI”), which shall be revised each year on
or before the start of the each fiscal year. The Executive’s target annual bonus
for each fiscal year shall be fifty percent (50%) of his Base Salary in effect
as of the beginning of such fiscal year (the “Annual Bonus”). Any Annual Bonus
earned pursuant to this Section 3(b) in respect of a given fiscal year shall be
paid to the Executive in the following fiscal year at such time and in such
manner that annual bonuses are paid to other executives of the Company, but in
no event later than March 15th following the subject fiscal year. In addition,
the payment of any Annual Bonus earned shall, except as otherwise set forth in
this Agreement, vest and be considered earned only if Executive continues to
remain actively employed with the Company, in good standing, through (and the
Executive not having delivered a notice of termination without Good Reason prior
to) the payment date. The Executive’s  active employment through the payment
date shall be considered a condition precedent to earning and receiving any
Annual Bonus.

(c)        Stock Options. The Executive shall be eligible, at the conclusion of
each fiscal year, to receive a grant of an option to purchase the Company’s
stock, subject to the Company’s customary documentation regarding such grants,
in such quantity (as to the number of shares) and subject to Executive’s
performance review as measured against the KPI.

(d)        Paid Time Off; Paid Sick Time. During the Employment Term, the
Executive shall be entitled to paid time off in accordance with the Company’s
paid time off policy as in effect from time to time, to be taken at such times
and intervals as the Executive shall determine, subject to the reasonable
business needs of the Company. During the Employment Term, the Executive shall
be entitled to paid sick time in accordance with the Company’s paid sick time
policy as in effect from time to time.

(e)        Other Benefits. During the Employment Term, the Executive shall be
entitled to participate in the employee benefit plans that the Company makes
available to other similarly situated executive officers. Such participation
shall be subject to (i) the terms of the applicable plan documents, (ii)
generally applicable Company policies, and (iii) the discretion of the Company
or any administrative or other committee to the extent provided for in or
contemplated by such plan. The Company may alter, modify, add to or delete its
employee benefit plans at any time as it, in its sole judgment, determines to be
appropriate, without recourse by the Executive.





-2-




(f)        Business Expenses. The Company shall pay or reimburse the Executive
for reasonable, customary and necessary business expenses incurred or paid by
the Executive in the performance of his duties and responsibilities hereunder in
accordance with the applicable Company policies from time to time.

(g)        Directors and Officers Liability Insurance. The Company shall
maintain directors and officer liability insurance from a reputable carrier with
commercially reasonable limits at all times during the Employment Term, and
thereafter through the expiration of all applicable statutes of limitation for
the protection of Executive.

4.         Termination of Employment.  The Employment Term and the Executive’s
employment hereunder shall terminate under the following circumstances and the
Executive shall be entitled to the following:

(a)        Termination Benefits. Following the termination of the Executive’s
employment with the Company for any reason, the Executive shall receive: (i) any
earned or accrued, but unpaid, Base Salary and paid time off through the
Executive’s last day of employment; (ii) any unreimbursed business expenses
incurred through the Executive’s last day of employment in accordance with
Company policy; and (iii) any vested benefits due to the Executive under any
applicable Company plan, program or policy (collectively, the “Termination
Benefits”). The payments described in clause 4(a)(i) and (ii) shall be paid
within thirty (30) days after the Executive’s termination or such other date as
required by law. The payments and benefits referred to in clause 4(a)(iii) shall
be paid in accordance with such plan.

(b)        Death. In the event of the Executive’s death during the Employment
Term, the Company shall pay and provide to the Executive’s designated
beneficiary or, if no beneficiary has been designated by the Executive, to his
estate the Termination Benefits and any earned, but unpaid, annual bonus in
respect of the fiscal year which ended immediately prior to the fiscal year in
which such termination occurred.

(c)        Disability. The Company may terminate the Executive’s employment
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during his employment hereunder through any illness, injury, accident
or condition of either a physical or psychological nature and, as a result, is
unable to perform substantially all of his material duties and responsibilities
hereunder for (x) ninety (90) consecutive calendar days or (y) one hundred and
twenty (120) total days during any period of three hundred and sixty-five (365)
consecutive calendar days. The Company may designate another employee to act in
the Executive’s place during any period of the Executive’s disability. Upon
termination of the Executive’s employment pursuant to this Section 4(c), the
Company shall pay and provide the Executive with the Termination Benefits
(including without limitation any benefits under an applicable long-term
disability plan, program or policy) and any earned, but unpaid, annual bonus in
respect of the fiscal year which ended immediately prior to the fiscal year in
which such termination occurred.





-3-




(d)        By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The occurrence of any one
or more of the following events shall constitute Cause for termination:

(i)         Fraud, embezzlement, theft, or any misappropriation, in each case
involving any material amount of money or other assets or property of the
Company or any of its Affiliates by the Executive, or dishonesty involving the
business of the Company or its Affiliates by the Executive;

(ii)        Willful failure to perform, or gross negligence in the performance
of, the Executive’s material duties and responsibilities to the Company and its
Affiliates which remains uncured ten (10) business days after written notice of
such failure is given to the Executive by the Company, specifying in reasonable
detail the nature of such failure or gross negligence;

(iii)      The Executive’s material breach of any of the terms of this Agreement
which breach, if curable, remains uncured ten (10) business days after written
notice of such material breach is given to the Executive by the Company,
specifying in reasonable detail the nature of such material breach;

(iv)       Indictment of, or plea of nolo contendere by, the Executive to a
felony or other crime, in each case involving moral turpitude;

(v)        The Executive’s material breach of his fiduciary duties as an
employee, officer, trustee, or director of the Company or any of its Affiliates;

(vi)       The Executive’s willful refusal or failure to carry out a
lawful written directive of the Company, which failure or refusal does not cease
within ten (10) days after written notice of such failure is given to the
Executive by the Company; or

(vii)      The Executive’s willful misconduct which has a materially adverse
effect upon the business, interests or reputation of the Company or any of its
Affiliates.

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall pay or provide the Executive with only the
Termination Benefits.

(e)        By the Company without Cause or by the Executive for Good Reason. The
Company may terminate the Executive’s employment hereunder without Cause, and
the Executive may terminate his employment with the Company for Good Reason, at
any time. Good Reason means any of the following: (i) a diminution in the
Executive’s Base Salary or Annual Bonus opportunity; (ii) a material diminution
in Executive’s authority, duties, reporting relationship or responsibilities
with the Company as provided for hereunder, or (iii) the Company’s breach of any
agreement with Executive which is material. Notwithstanding the foregoing, the
Executive will not be deemed to have terminated his employment for Good Reason
unless (x) the Executive provides the Company with written notice setting forth
in reasonable detail the facts and circumstances claimed by the Executive to
constitute Good Reason within thirty (30) days after





-4-




the date of the occurrence of any event that the Executive knows or should
reasonably have known to constitute Good Reason, (y) the Company fails to cure
such acts or omissions within ten (10) days following its receipt of such
notice, and (z) the effective date of the Executive’s termination for Good
Reason occurs no later than sixty (60) days after the expiration of the cure
period. In the event of either such termination, the Company shall pay and
provide the Executive, subject to Sections 5(a) and 13(b) hereof, with the
following payments and benefits (collectively, the “Severance Benefits”):

(i)         The Executive will be entitled to his Base Salary, at the rate in
effect on the date of termination (to exclude any Base Salary reduction that was
not the subject of mutual agreement), for a period of four (4) months following
termination (the “Severance Period”), which shall be paid in substantially equal
installments consistent with the Company’s payroll practices.

(ii)        During the period commencing on the Executive’s date of termination
and ending on the date that is the twelve month anniversary of the Executive’s
date of termination (the “COBRA Period”), subject to the Executive’s valid
election to continue healthcare coverage under Section 4980B of the Code (as
defined below) and the regulations thereunder, the Company shall continue to
provide the Executive and the Executive’s eligible dependents with coverage
under its group health plans at the same levels and the same cost to the
Executive as would have applied if the Executive’s employment had not been
terminated based on the Executive’s elections in effect on the date of the
Executive’s termination (subject to any increase or decrease in such costs to
the Executive during the COBRA period that apply to others on such plan),
provided,  however, that (x) if any plan pursuant to which such benefits are
provided is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Section 409A (as defined below)
under Treasury Regulation Section 1.409A-1(a)(5), or (y) the Company is
otherwise unable to continue to cover the Executive under its group health plans
without incurring penalties (including without limitation, pursuant to Section
2716 of the Public Health Service Act), then, in either case, an amount equal to
each remaining Company subsidy shall thereafter be paid to the Executive in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof).

(iii)      The Executive will be entitled to receive his Annual Bonus for the
present fiscal year, prorated through his last day of employment and payable
within  sixty (60) days of his last day of employment.

(iv)       The vesting of all of Executive’s stock options shall be accelerated,
such that all such options shall be deemed fully vested as of the last day of
Executive’s employment.

The Executive expressly acknowledges that any severance payments under this
Section 4(e) are in lieu of any other payments or benefits that the Executive
may otherwise be eligible to receive under any plan, policy or program of the
Company or its Affiliates providing for severance, separation pay or salary
continuation payments or benefits.





-5-




(f)        By the Executive for any Reason Other than for Good Reason. The
Executive may terminate his employment hereunder for any reason other than for
Good Reason at any time upon thirty (30) days’ advance written notice to the
Board. Upon such termination of employment, the Company shall only pay and
provide the Executive with the Termination Benefits.

5.         Effect  of  Termination.     The  provisions  of  this  Section  5  shall  apply   to  a
termination pursuant to Section 4 or otherwise.

(a)        A condition precedent to the Company’s obligations to pay or provide
the Severance Benefits shall be the Executive’s execution and delivery within
fifty-five (55) days following his termination of employment of a timely and
effective and irrevocable release of claims in favor of the Company and its
Affiliates in a form attached hereto as Exhibit A prepared by the Company (such
condition, the “Release Condition”). If the Executive fails to execute and
deliver such release of claims within such fifty-five (55) day period, or if he
revokes such release of claims as provided therein, he shall not receive the
Severance Benefits or any other payment to which he is not otherwise entitled
except as provided under this Agreement. Payments and benefits of amounts which
do not constitute nonqualified deferred compensation and are not subject to
Section 409A (as defined below) shall commence five (5) days after the Release
Condition is satisfied and payments and benefits which are subject to Section
409A shall commence on the 60th day after termination of employment (subject to
further delay, if required pursuant to Section 13(b) below) provided that the
Release Condition is satisfied.

(b)        Provisions of this Agreement shall survive any termination if so
provided herein or if necessary or desirable to fully accomplish the purposes of
such provision, including without limitation the obligations of the Executive
under Sections 6, 7 and 8 hereof, and the obligations of the Company under
Sections 4 . The obligation of the Company to pay or provide the Severance
Benefits shall survive any termination and is expressly conditioned upon the
Executive’s continued full performance of obligations under Sections 6, 7 and 8
hereof.

6.         Confidential Information.

(a)        The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall never disclose
to any Person (except as required by applicable law or for the proper
performance of his duties and responsibilities to the Company and its
Affiliates), or use for his own benefit or gain, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates. The Executive understands that this
restriction shall continue to apply after the Executive’s employment terminates,
regardless of the reason for such termination.

(b)        All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates and any copies, in whole or in part, thereof    (the
“Documents”), whether or not prepared by the Executive, shall be





-6-




the sole and exclusive property of the Company and its Affiliates. The Executive
shall safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Company or its
designee may specify, all Documents then in the Executive’s possession or
control. Nothing herein shall require Executive to return any personal payroll,
benefits, stock option or tax information specific to Executive’s employment
with the Company, or any contract or agreement between Executive and the
Company.

(c)        The Executive hereby agrees that, with respect to Executive’s
employment with or provision of services to any other Person during any period
which the Executive remains subject to any of the covenants set forth in
Sections 6, 7 and 8 hereof, the Company may provide such potential employer with
written notice of such provisions of this Agreement, with a copy of such notice
delivered simultaneously to the Executive; provided,  however, that with respect
to the covenants set forth in Section 8, the Company shall only be permitted to
provide such notice (and simultaneous delivery to the Executive) during the
Severance Period.

7.         Assignment of Rights to Intellectual Property.  The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights, software or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. All copyrightable works that the Executive
creates shall be considered “work made for hire.”

8.         Restricted Activities.  In exchange for good and valuable
consideration hereunder, including Executive’s initial and continued employment
hereunder, the Executive agrees that some restrictions on his activities during
and after his employment are necessary to protect the goodwill, Confidential
Information and other legitimate interests of the Company and its Affiliates:

(a)        While the Executive is employed by the Company or any of its
Affiliates and (if the Executive is eligible to receive the Severance Benefits
and the Company is not in default with respect thereto) for a period ending on
the last day of the Severance Period, the Executive shall not, directly or
indirectly, engage in any Competitive Activity that involves a Competing
Business anywhere in the United States or any place else in the world.
Restricted activity  includes accepting employment with or a consulting position
with any Person who, at any time within thirty-six (36) months prior to
termination of the Executive’s employment has been a customer of the Company or
any of their Affiliates. Notwithstanding the foregoing, nothing herein shall
prohibit Executive from passive ownership of not more than two percent (2%) of
the equity of a Competing Business.

(b)        The Executive further agrees that while the Executive is employed by
the Company and during the twelve (12) month period following his last day of
employment, the Executive will not, directly or indirectly, hire or attempt to
(i) hire any Person who is (or within the six (6) months prior to such date has
been) an employee of the Company or any of its Affiliates,





-7-




assist in such hiring by any Person, encourage any such employee to terminate
his or her relationship with the Company or any of its Affiliates, excluding
general solicitations not specifically directed at any such persons (provided
that the Executive is not directly involved in such solicitations in any way),
or (ii) solicit or encourage any Person who is (or within the thirty- six (36)
months prior to such date has been) a customer or vendor of the Company or any
of its Affiliates to terminate its relationship with them, or, in the case of a
customer, conduct with any Person any business or activity which such customer
conducts or could conduct with the Company or any of its Affiliates.

(c)        During the Employment Term and at all times thereafter, the Executive
further agrees that he shall not, whether in writing or orally, malign,
denigrate or disparage the Company, its respective subsidiaries or Affiliates,
their respective predecessors and successors, or any of their respective current
or former products, directors, officers, employees, shareholders, partners,
members, customers, agents or representatives of any of the foregoing, with
respect to any of their respective past or present activities, or otherwise
publish (whether in writing or orally) statements that tend to portray any of
the aforementioned in an unfavorable light.

9.         Enforcement of Covenants.  The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 6, 7 and 8
hereof. The Executive agrees without reservation that each of the restraints
contained herein is necessary for the reasonable and proper protection of the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates; that each and every one of those restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent the Executive
from obtaining other suitable employment during the period in which the
Executive is bound by these restraints. In particular, the Executive
acknowledges and agrees the Executive has performed services throughout the
United States. Further, the Executive acknowledges and agrees that the Company
and the Executive will perform services throughout the United States and in
various foreign countries. The Executive further agrees that he will never
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing. The Executive further acknowledges that, were he to
breach any of the covenants contained in Sections 6, 7 and 8 hereof, the damages
to the Company and their Affiliates would be irreparable. The Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by the Executive of any of said covenants,
without having to post bond. The parties further agree that, in the event that
any provision of Section 6, 7 and 8 hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

10.       Conflicting Agreements.  The Executive hereby represents and warrants
that the execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants that would affect the
performance of his obligations hereunder. The Executive will not disclose to or
use  on behalf of the Company and its Affiliates any proprietary information of
a third party without  such party’s consent.





-8-




11.       Definitions.  Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 11 and
as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a)        “Affiliates” means all Persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.

(b)        “Competing Business” means any business, company or entity, or
division within, or subsidiary of, any business, company or entity, which is
engaged in the business in which the Company is engaged or in which the Company
has actively planned to engage immediately prior to the termination of the
Executive’s employment with the Company.

(c)        “Competitive Activity” means competing against the Company by
performing the same or substantially similar work as the Executive performed on
behalf of Company at any time during the last thirty-six (36) months of
employment or engagement with the Company, and/or in any capacity in which he
would use, reference or disclose Confidential Information, within the United
States of America for an entity that is engaged in: (x) clinical- stage
biopharmaceutical development programs aimed at impacting a range of indications
in neurodegenerative disease; or (y) the business engaged in by the Company as
of the Executive’s last day of employment or engagement with the Company.

(d)        “Confidential Information” means any and all information of the
Company and its Affiliates that is not generally known at such time by others
with whom they compete or do business, or with whom they plan to compete or do
business and any and all information, not publicly known, which, if disclosed by
the Company or its Affiliates would assist in competition against them.
Confidential Information includes without limitation such information relating
to (i)  the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the Products, (iii)
the costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the existence and
nature of those relationships. Confidential Information also includes comparable
information that the Company or any of its Affiliates has received belonging to
others or which was received by the Company or any of its Affiliates with any
understanding that it would not be disclosed.

(e)        “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment and during the period of six (6)
months immediately following termination of his employment that relate to either
a Competing Business, the Products or any prospective activity of the Company or
any of its Affiliates.





-9-




(f)        “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.

(g)        “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

12.       Withholding.  All payments made by the Company under this Agreement
may be reduced by any tax or other amounts required or permitted to be withheld
by the Company under applicable law or regulation.

13.       Section 409A of the Code.

(a)        For purposes of this Agreement, “Section 409A” means Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time. The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A or exempt from
Section 409A.

(b)        Notwithstanding anything in this Agreement to the contrary, the
following special rule shall apply, if and to the extent required by Section
409A, in the event that (i) the Executive is deemed to be a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under
this Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of the
Executive’s “separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(h) and (iii) the Executive is employed by a public company or a
controlled group affiliate thereof: no payments hereunder that are “deferred
compensation” subject to Section 409A shall be made to the Executive prior to
the date that is six (6) months after the date of the Executive’s separation
from service or, if earlier, the Executive’s date of death; following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date.

(c)        Each payment made under this Agreement (including each separate
installment payment in the case of a series of installment payments) shall be
deemed to be a separate payment for purposes of Section 409A. Amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Section 409A. For purposes of this Agreement, with
respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to the Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A.





-10-




(d)        Notwithstanding anything to the contrary in this Agreement, any
payment or benefit under this Agreement or otherwise that is exempt from Section
409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in- kind benefits) shall be paid or provided to the
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which the Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which the Executive’s
“separation from service” occurs. To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which the Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.

14.       Assignment.  Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other or by will or the laws
of descent and distribution; provided,  however, that the Company may assign its
rights and obligations under this Agreement, without the consent of the
Executive, (a) to any of the Company’s Affiliates or (b) in the event that the
Company or any of its Affiliates shall hereafter affect a reorganization,
consolidate with, or merge into, any other Person or transfer all or
substantially all of its properties or assets to any other Person. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

15.       Severability.  If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. The Parties also expressly agree that to the
minimal extent necessary to render the provisions of Sections 6 and 8 of this
Agreement enforceable, a court may reform the restrictions, including without
limitation their geographic and temporal scopes, or blue-pencil, that is,
strike-through, any severable provisions, sentences, terms, or other portion of
this Agreement.

16.       Waiver; Amendment.  No waiver of any provision hereof shall be
effective unless made in writing and signed by the waiving party. The failure of
either party to require the performance of any term or obligation of this
Agreement, or the waiver by either party of any breach of this Agreement, shall
not prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach. This Agreement may be amended or modified
only  by  a  formal  written  instrument  signed  by  the  Executive  and  an  expressly  authorized representative
of the Company (i.e., and not, for avoidance of doubt, by an email or series of
emails).





-11-




17.       Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person or three (3) days after deposited in the
United States mail, postage prepaid, registered or certified, in each case
addressed to the Executive at his last known address on the books of the Company
or addressed to the Company at its principal place of business, attention
Chairman of the Board, or to such other address as either party may specify by
notice to the other actually received.

18.       Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes and terminates all prior communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of the Executive’s employment with the Company and the Executive
acknowledges and agrees that any such prior communications, agreements and
understandings shall be null and void and of no further effect as of the
Effective Date without any liability to the Company or its Affiliates.

19.       Headings; No Construction Against Drafter.  The headings and captions
in this Agreement are for convenience only and in no way define or describe the
scope or content of any provision of this Agreement. No provision of this
Agreement or related document will be construed  against  or
interpreted  to  the disadvantage of any party hereto  by any
court  or  other governmental or judicial authority by reason of such party
having or being deemed to have structured or drafted such provision.

20.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

21.       Governing Law.  It is the intent of the parties hereto that all
questions with respect to the construction of this Agreement and the rights and
liabilities of the parties hereunder shall be determined in accordance with the
laws of the State of Maryland, without regard to principles of conflicts of laws
thereof that would call for the application of the substantive law of any
jurisdiction other than the State of Maryland.

22.       Proceedings and Dispute Resolution. Each party irrevocably agrees for
the exclusive benefit of the other that any and all suits, actions or
proceedings relating to this Agreement, the Executive’s employment with the
Company or any termination of such employment (collectively, “Proceedings” and,
individually, a “Proceeding”) shall be maintained in either the courts of the
State of Maryland or the federal District Courts sitting in Montgomery County,
Maryland (collectively, the “Chosen Courts”) and that the Chosen Courts shall
have exclusive jurisdiction to hear, determine or settle any Proceeding and any
Proceedings shall only be brought in the Chosen Courts. Each party irrevocably
waives any objection that it may have now or hereafter to the laying of the
venue of any Proceeding in the Chosen Courts and any claim that any Proceedings
have been brought in an inconvenient forum and further irrevocably agrees that a
judgment in any Proceeding brought in the Chosen Courts shall be conclusive and
binding upon it and may be enforced in the courts of any other jurisdiction.





-12-




[Signatures appear on following page]





-13-




IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.

 

 

 

NEUROBO PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Nayeon Kim 

 

Name:

Nayeon Kim

 

Title:

Chair, Board of Directors

 

 

 

 

EXECUTIVE

 

 

 

/s/ Richard J. Kang

 

Richard J. Kang

 

 





-14-




Exhibit A

Release Condition

(see attached)





-15-




EXHIBIT A

[Place on Company Letterhead]

VIA HAND DELIVERY

[Insert Date]

Richard J. Kang

[Insert Address]

Dear Dr. Kang:

As we discussed, your employment with NeuroBo Pharmaceuticals, Inc. (the
“Company”) will end effective [Insert Separation Date] (the “Separation Date”).
As we also discussed, you will be eligible to receive the Severance Benefits
described in Section 4(e) of your Employment Agreement with the Company
dated           (the “Employment Agreement”) if you sign and return this letter
agreement to me by [Insert Return Date ] and do not revoke your agreement (as
described below). By signing and returning this letter agreement and not
revoking your acceptance, you will be entering into a binding agreement with the
Company and will be agreeing to the terms and conditions set forth in the
paragraphs below, including the release of claims set forth in paragraph 2.
Therefore, you are advised to consult with an attorney before signing this
letter agreement and you have been given at least twenty-one (21) days to do so.
If you sign this letter agreement, you may change your mind and revoke your
agreement during the seven (7) day period after you have signed it (the
“Revocation Period”) by notifying me in writing. If you do not so revoke, this
letter agreement will become a binding agreement between you and the Company
upon the expiration of the Revocation Period.

Although your receipt of the Severance Benefits is expressly conditioned on your
entering into this letter agreement, the Termination Benefits described in
Section 4(a) of the Employment Agreement will apply regardless of whether or not
you timely enter into this letter agreement.

Release of Claims. In consideration of the Severance Benefits, which you
acknowledge you would not otherwise be entitled to receive, you, on behalf of
yourself, your heirs, executors, administrators, agents, servants,
representatives, successors and assigns (collectively “Executive Parties”),
separately and collectively, hereby release and forever discharge the Company
and its past, present and future directors, managers, officers, employees,
agents, principals, servants, attorneys, successors, predecessors, and/or
assigns and/or any subsidiary, parent or affiliated corporation, partnership or
other entity, and their respective legal representatives and insurers
(collectively “Company Parties”), separately and collectively, of and from any
and all debts, demands, actions, causes of action, suits, equities, costs,
attorneys fees, accounts, covenants, contracts, agreements, obligations,
damages, liabilities and claims of every name and nature both in law or in
equity which the Executive Parties, separately or collectively, now have or have
ever had from the beginning of this world to the date of your execution of this
letter agreement, against the Company Parties, whether or not now known,
suspected or claimed, which relate to or arise out of any subject, matter or
thing, including but not limited to (a) your employment with the Company or the
conclusion thereof (including any claim for retaliation), (b) any common law
claims, including but not limited to, actions in tort, defamation, breach of
contract, breach of the covenant of  good faith and fair dealing, violation of
public policy and/or infliction of emotional distress, (c) 42 U.S.C. §1981; 42
U.S.C. § 2000e, the Equal Pay Act of 1963, the Age Discrimination in Employment
Act of 1967, the Fair Labor Standards Act, all Civil Rights Acts (including but
not limited to Title VII of the Civil Rights Act of 1964), the Employee
Retirement Income Security Act of 1974, the Older Workers' Benefit Protection
Act, the Americans with Disabilities Act, the Rehabilitation Act of 1973, the
Family and Medical Leave Act of 1993, the Immigration Reform Control Act, the
Immigration and Nationality





-16-




Act, the Fair Credit Reporting Act, the Small Necessities Leave Act, the
Occupational Safety and Health Act, the Worker Adjustment and Retraining
Notification Act, and any applicable state or local discrimination or human
rights law, including all amendments thereto; and violations of any other
federal, state or municipal fair employment statutes or laws, including without
limitation, violations of any other law, rule, regulation or ordinance
pertaining to employment, wages, compensation, hours worked, or any other
matters related in any way to your employment with the Company or the
termination thereof; and/or (d) any federal, state or local statute, regulation,
executive order, ordinance, or common law cause of action not expressly
referenced herein. You sign this release with the full knowledge that this
release covers all possible claims against the Company Parties through the date
of your execution of this letter agreement, to the fullest extent permitted by
law, and that in the event any charge or claim is permitted by law, you
expressly waive your right to recover any relief and/or damages as a result of
such charge or claim. You affirmatively state that you have not assigned any
matter released hereby to any person or entity, and you have the full and
complete authority to settle all such matters. Notwithstanding anything to the
contrary contained herein, this release does not include and will not preclude:
(a) any claims for unemployment or workers compensation benefits; (b) any vested
interests in retirement plans, employee benefit plans, stock option or similar
plans; or (c) any claim for indemnification, contribution, defense or coverage,
from or through the Company or its insurers, under the Company’s (or it’s
affiliates’) charter or By-laws, under applicable law, or under the Company’s
(or its affiliates’) insurance policies (such coverage to be maintained until
the expiration of all applicable statutes of limitation), with respect to prior
actions or inactions relating in any way to your duties as an employee or
officer of the Company.

You understand and agree that by entering into this letter agreement, (i) you
waive and release any rights and claims you may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) as amended by the Older
Workers Benefit Protection Act, (ii) you have received consideration beyond that
to which you were previously entitled; (iii) you have been given not less than
twenty-one (21) days to consider this letter agreement, which, if you choose to
sign this document before the 21-day period expires, you hereby waive (you
further agree that no change to this letter agreement, whether material or
immaterial, will re-start the running of said 21-day review period); (iv) for a
period ofseven (7) days following your execution of this letter agreement, you
may revoke it and your release as to such rights (to revoke, you must provide
the Company a written statement of revocation that is received by the Company
within said seven-day period); this letter agreement shall not become effective
or enforceable as to the release of such rights until this seven-day revocation
period has expired; and the Company has no obligation to provide the Severance
Benefits until the seven-day revocation period has expired; (v) you have been
advised to consult with an attorney (at your own expense) before signing this
letter agreement, have not been subject to any undue or improper influence
interfering with the exercise of your free will in deciding whether to consult
with counsel, and you have in fact so consulted an attorney (or alternatively
waive any right to do so regarding the terms of this letter agreement); and (vi)
this waiver of rights under the ADEA does not extend to any rights or claims
arising after the date that you sign this letter agreement. Nothing in this
letter agreement prevents or precludes you from seeking a determination in good
faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law.

You affirm that no other promises or agreements of any kind have been made to or
with you by any person or entity whatsoever to cause you to sign this letter
agreement, and that you fully understand the meaning and intent of this letter
agreement. You further state and represent that you have carefully read this
letter agreement, understand the contents herein, freely and voluntarily assent
to all of the terms and conditions hereof, and sign your name of your own free
act.





-17-




This letter agreement shall be interpreted and construed by the laws of the
State of Maryland, without regard to conflict of laws provisions. You and the
Company hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the State of Maryland, or if appropriate, a
federal court located in the State of Maryland (which courts, for purposes of
this letter agreement, are the only courts of competent jurisdiction), over any
suit, action or other proceeding arising out of, under or in connection with
this letter agreement or the subject matter hereof.

This letter agreement contains and constitutes the entire understanding and
agreement between the parties hereto with respect to the Severance Benefits and
the settlement of claims against the Company.

If you have any questions about the matters covered in this letter agreement,
please contact me.

 

 

Very truly yours,

 

 

 

 

 

 

 

By:

 

 

 

[Insert Name]

 

 

[Insert Title]

 

I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this letter agreement, and I have chosen
to execute this on the date below. I intend that this letter agreement will
become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) days.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

   

 

Richard J. Kang

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

-18-

